Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10545803 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been carefully considered.
As to claim 1:
The prior art of record does not disclose or render obvious the limitations “wherein, the control system is further configured to maintain a first database relative to an operational state of the BOP stack, the first database including the data related to the first set of subsystems, the first set of subsystems being represented by a graphical model, each graphical model being (i) illustrated via the interface and (ii) specifically linked to one or more of the data related to the first set of subsystems; wherein in response to detecting a change in the physical configuration, the change being associated with the first set of subsystems having been replaced with a second set of subsystems, the control system is configured to automatically update the first database and second database by (i) removing from the first database, the one or more data linked to the graphical model representing the first set of subsystems (ii) storing the one or more data in a second database and (iii) transferring from the second database, new data specifically linked to a graphical model representing a second set of subsystems; wherein the second database is not updated as the BOP stack is being operated” in the specific combinations as recited in claim 1.
Claims 2-14 depend on independent claim 1, and are therefore allowable for at least the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Mon – Fri: 9:00am – 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ROBERTO BORJA/           Examiner, Art Unit 2173